DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	No rejection under 35 U.S.C. 112 is deemed warranted.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because it has been deemed that
the claimed invention is directed towards non-statutory subject matter because the
claim(s) as a whole, considering all claim elements both individually and in combination,
do not amount to significantly more than an abstract idea.  It has been deemed that the
claim(s) is/are directed to the abstract idea of providing a method/apparatus/system for
a computer system automatically tracking usages of robotic surgery tools. It has been
deemed that the additional elements or combination of elements in the claim(s) other
than the abstract idea per se amount(s) to no more than using computer technology to
process/implement common knowledge location and inventory of a surgical tool.  

not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. _ (2014). Following Alice Corp, all claims (product and process) having an abstract idea must be analyzed using the following two-part analysis set forth in Mayo. For additional guidance, see “2014 Interim Guidance on Patent Subject Matter Eligibility” December 16, 2014. This memorandum is located at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf and is publicly available at: http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp. The July 2015 Update on Subject Matter Eligibility (updated interim subject matter 
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a process). The answer is YES.
Step 2A: Claims 1-20 recite a method providing a computer system receiving a surgical video during a robotic surgery.  Such claim language is similar to ideas found too abstract by the courts as in using categories to organize, store, and transmit information (Cyberfone); obtaining and comparing intangible data (Cybersource); comparing new and stored information and using rules to identify options (SmartGene) and receiving information, analyzing information and displaying the results (Electrical Power Group v. Alstom). These recited claim limitations is similar to comparing new and old (stored) information to identify options (directions/location); storing, organizing and transmitting information and based on a query request, process and analyze request, and provide an output of the location information. Therefore for Step 2A the answer is YES.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “receiving, processing determining incrementing or monitoring, are recited at a high level of generality. Generic components recited as performing generic functions at a high level of generality to execute functions that are well-understood, routine and conventional activities amount 
Accordingly, courts do not rely on factual evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings. See, e.g., OIP Technologies, Inc. v. Amazon.com, Inc., - F.3d -, slip op. at 5 (Fed. Cir. Jun. 11, 2015).  The potential argument that the claimed invention requires “significantly more than” an “abstract idea” and therefore satisfy Step2B of the Alice two-part test would not be persuasive at this stage of prosecution.  It has been deemed that the claims are not directed to additional elements that are more than well-understood, routine and conventional in the art.  The device of the claimed invention does nothing more than providing whether a surgical tool has been used.  Therefore, the claims(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. ___ (2014).
Again, with regards to the claims being directed to an abstract idea, a review of the disclosure of the instant application was used to identify what the applicant considers as the invention. (MPEP 2103(I)). Thus, the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), specifically the abstract idea involving the providing of credit.
The claims as a whole were analyzed to determine whether any elements, or combination of elements, is sufficient to ensure that the claim amounts to significantly 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al., US 2021/0290317.
Sen discloses, e.g. Figs. 1-18 and related text, a robotic surgical system, e.g. 100, a surgical robot tool, e.g. 104, 112 a sensor, e.g. 508R, a camera, e.g. 504, to capture an image, e.g. 516, to continue to monitor and determine positions of, a robotically-manipulated surgical instruments, e.g. 114, Fig. 3, for a period of time, e.g. how long the surgery lasts.
Sen does not disclose the term determining whether the surgical tool is engaged for a first time or the number of times a surgical tool has been used.  However, it is common knowledge in the medical arena, e.g. surgery centers, to know when a tool is used for a first time and used, i.e. engaged, for a first time during a surgery.  It is also common knowledge to replace a tool if not fit for further medical usage.  To have provided such for Sen would have been obvious to one of ordinary skill in the art.  The motivation for having done such would to have provided common knowledge computer technology to navigate the position of a surgical instrument and to monitor its position, along with making sure it is only used when in suitable condition to carry out the surgical procedure.
	
8.	Further pertinent references of interest are noted on the attached PTO-892.

9.	Applicant’s Information Disclosure Statement (IDS) submitted April 13, 2021 has been reviewed.  Note the attached IDS.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW JOSEPH RUDY/Primary Examiner
Art Unit 3687
571-272-6789